SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

237
CA 15-01317
PRESENT: WHALEN, P.J., SMITH, CARNI, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF UNIVEST I CORP., DERIVATIVELY
ON BEHALF OF 470 PEARL STREET, LLC,
PETITIONER-RESPONDENT,

                      V                                             ORDER

SKYDECK CORPORATION, DOING BUSINESS AS PAY2PARK,
RESPONDENT-RESPONDENT,
BUFFALO DEVELOPMENT CORPORATION,
RESPONDENT-APPELLANT,
AND 470 PEARL STREET, LLC, RESPONDENT.


THE KNOER GROUP, PLLC, BUFFALO (ROBERT E. KNOER OF COUNSEL), FOR
RESPONDENT-APPELLANT.

RUPP BAASE PFALZGRAF CUNNINGHAM LLC, BUFFALO (MATTHEW D. MILLER OF
COUNSEL), FOR PETITIONER-RESPONDENT.

WOODS OVIATT GILMAN LLP, BUFFALO (WILLIAM F. SAVINO OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 1, 2014 in a proceeding pursuant to
RPAPL article 7. The order, among other things, denied the motion of
respondent Buffalo Development Corporation to dismiss the petition,
and granted the petition in part.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on February 4 and 5, 2016, and filed in the
Erie County Clerk’s Office on February 8, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 18, 2016                         Frances E. Cafarell
                                                   Clerk of the Court